PER CURIAM.
Husband appeals an order finding him in contempt for failure to pay attorney’s fees, arguing that the trial court did not make the necessary findings under Pompey v. Cochran, 685 So.2d 1007 (Fla. 4th DCA 1997). We affirm in light of the trial court’s finding in a subsequent order that Husband willfully violated the order and had the ability to pay. The record affirmatively shows that Husband willfully violated the order and had the present ability to pay; therefore, reversal for facial deficiency of the contempt order is not required. See Pompey, 685 So.2d at 1015; Atlas v. Atlas, 708 So.2d 296, 298-99 (Fla. 4th DCA 1998); see also Palma v. Jenne, 23 Fla. L. Weekly D1665, — So.2d -, 1998 WL 390887 (Fla. 4th DCA July 10, 1998); Krystoff v. Krystoff, 705 So.2d 146 (Fla. 4th DCA 1998).
STONE, C.J., WARNER and GROSS, JJ., concur.